Citation Nr: 1040539	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a disability manifested by 
joint pain (previously adjudicated as polyarthralgias and 
fibromyalgia), to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 
1993, during the Vietnam Era, peacetime, and the Persian Gulf 
War.  The Veteran served in the Southwest Asia theater of 
operations from September 1, 1990, to March 20, 1991.      

This appeal comes before the Board of Veterans' Appeals (Board) 
from October 2002 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) located 
in New Orleans, Louisiana, and Jackson, Mississippi.  The Veteran 
disagreed with such decisions and subsequently perfected appeals.   

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed. 

During the pendency of his appeal, the Veteran relocated to the 
Jackson, Mississippi, area.  Thus, his appeal was transferred to 
the Jackson RO.   

The Board notes that the Veteran also perfected an appeal for 
service connection for fibromyalgia.  See November 2004 
"Veteran's Application for Compensation and/or Pension," VA 
Form 21-526; October 2002 Rating Decision; April 2003 Type-
Written Statement by the Veteran (Notice of Disagreement); 
December 2003 Statement of the Case; January 2004 Type-Written 
Statement of the Veteran (Substantive Appeal).  The Veteran 
indicated that his use of "the term fibromyalgia" to 
characterize his service connection claim "may have been 
erroneous" and amended his fibromyalgia claim to service 
connection for a disability manifested by joint pains/arthralgia.  
See April 2003 Notice of Disagreement.  As such, the Board finds 
that the current claim on appeal is a continuation of the 
Veteran's  November 2004 service connection claim for 
fibromyalgia, amended to a service connection claim for a 
disability manifested by joint pains/arthralgia, and the issue on 
appeal is appropriately captioned above.   

After this appeal was certified to the Board, the Veteran 
submitted additional evidence consisting of copies of private 
treatment records dated August 1999 to October 2001 and an 
article regarding "Gulf War Illnesses" directly to the Board.  
Although such evidence has not been accompanied by a waiver, they 
are essentially duplicative of evidence/argument the RO has 
already had the opportunity to consider.  Thus, the Board finds 
that the solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required under 
38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for disabilities manifested by 
night sweats, heartburn, headaches, chronic nasal congestion, 
chest pains, and fatigue, have been raised for the first time by 
the record (see April 2003 Notice of Disagreement), but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a disability manifested 
by joint pain, previously adjudicated as polyarthralgias and 
fibromyalgia, which he claims is the result of his active duty 
service.  In the alternative, the Veteran claims that his 
disability manifested by joint pain is due to undiagnosed illness 
or other qualifying, chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  Based on review of the record, the Board finds that 
further development is necessary.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b) (2010).  Furthermore, service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, compensation may be paid to a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
or to a degree of 10 percent or more not later than December 31, 
2011, following such service.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.317 (2010).  Service connection may be 
granted when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms involving 
skin, headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastroesophageal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).

The Board notes that effective July 13, 2010, VA has amended its 
adjudication regulations governing  presumptions for certain 
Persian Gulf War Veterans.  Such revisions amend § 
3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome are examples of 
medically unexplained chronic multisymptom illnesses and are not 
an exclusive list of such illnesses.  Additionally, the amendment 
removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary 
the authority to determine whether additional illnesses are 
"medically unexplained chronic multisymptom illnesses" as 
defined in paragraph (a)(2)(ii) so that VA adjudicators will have 
the authority to determine on a case-by-case basis whether 
additional diseases meet the criteria of paragraph (a)(2)(ii).  
These amendments are applicable to claims pending before VA on 
October 7, 2010, as well as claims filed with or remanded to VA 
after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Initially, the Board notes that the Veteran's STRs are on 
microfiche.  On remand, these records should be printed, and 
legible hard copies should be associated with the claims folder.  

Review of the microfiche copy of the Veteran's service treatment 
records (STRs) indicate that he had various complaints and 
treatment for joint pain, including pain in his shoulders and 
knees.  Further review of the record also reveals that the 
Veteran was provided with VA examinations regarding his 
disability manifested by joint pain; however, there is no 
indication that the Veteran's claims folder, including his STRs 
and post-service VA and private treatment records which indicated 
that the Veteran has possible arthritis, were made available to 
any medical examiner for review.  See January 2004 VA 
Fibromyalgia Examination Report; July 2007 VA Gulf War Guidelines 
Examination Report.  Further, the examiners assessed the Veteran 
with arthralgia but did not provide medical opinions as to 
whether the Veteran's arthralgia was related to his active duty 
service, to include Southwest Asia service from September 1, 
1990, to March 20, 1991, or his various complaints of joint pain 
in-service.  See id.  Therefore, a new VA examination is 
necessary to determine the extent and etiology of the Veteran's 
disability manifested by joint pain/arthralgia.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

Further, the Veteran indicated that he received treatment from a 
private doctor (Dr. R. Hankins) in Crystal Springs, Mississippi, 
and a private neurologist (Dr. Weddle) for treatment of his 
claimed disabilities.  See August 2010 Board Hearing Transcript.  
Such records may be pertinent to the Veteran's service connection 
claim.  Review of the Veteran's claims folder is negative for 
such treatment records.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, the Veteran's private 
treatment records from Dr. R. Hankins and Dr. Weddle should be 
obtained and associated with the claims file.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his disability manifested by joint 
pain/arthralgia, to specifically include 
the private doctor (Dr. R. Hankins) in 
Crystal Springs, Mississippi, and the 
private neurologist (Dr. Weddle) mentioned 
during the August 2010 Board hearing.  
After receiving any necessary authorization 
from the Veteran, any identified medical 
records should be associated with the 
Veteran's VA claims folder.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts made. 

2.  The AMC/RO should obtain legible paper 
copies of the Veteran's STRs from the 
microfiche of record and associate the 
copies with the claims folder. 

3.  After completion of the above-
requested development, the Veteran should 
be afforded VA examination to determine 
the nature and etiology of his disability 
manifested by joint pain, to include 
arthralgia.  The claims file, to include 
copies of the Veteran's STRs from the 
microfiche record and a copy of this 
Remand, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The report(s) 
should state that such review has been 
accomplished.  

The examiner should note all symptoms 
(including any in-service complaints of 
joint pain), manifestations, and the 
affected area(s) of any chronic disability 
pattern manifested by joint pain.  The 
examiner should also identify all current 
diagnoses manifested by joint pain.  Any 
necessary evaluations, studies, and tests, 
to include x-ray studies, should be 
conducted.  

If the examiner is able to diagnose a 
disability stemming from the Veteran's 
symptomatology, including arthralgia, he 
or she should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability manifested by joint 
pain is related to the Veteran's service 
or any incident therein, to include his 
various complaints of joint pain in-
service.  

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner(s) for 
review.  

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim.  
If the service connection claim remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



